Citation Nr: 0505395	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  98-02 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a disability, other 
than migraine headaches, manifested by memory problems, 
insomnia, and fatigue due to an undiagnosed condition.

2.	Entitlement to service connection for disabilities of the 
joints.


REPRESENTATION

Appellant represented by:	The veteran's wife


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1990  to January 1994. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims seeking entitlement to 
service connection for a disability characterized by painful 
joints and a disability characterized by memory loss, 
insomnia, and fatigue. The veteran responded with an October 
1997 Notice of Disagreement, initiating this appeal.

In January 2001, the Board remanded the case for further 
development.

The issue of entitlement to service connection for a 
disability of the joints is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran is currently serviced connected for migraine 
headaches (previously rated as tension headaches).

2.	The disability characterized by memory problems, insomnia, 
and fatigue was not incurred or aggravated by service; The 
disability has been determined to result from a known 
clinical diagnosis, the veteran's service-connected migraine 
headaches, or a chronic psychiatric disorder not related to 
service; The symptoms of insomnia and fatigue are also 
determined to be the result of sleep apnea, which was not 
incurred by service.


CONCLUSION OF LAW

Service connection for a disability, other than migraine 
headaches, manifested by memory problems, insomnia, and 
fatigue, characterized as due to an undiagnosed condition, is 
not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In a February 2003 letter, the RO 
informed the veteran of the evidence necessary to prove his 
claim for entitlement to service connection for his 
disabilities. Specifically, the RO informed the veteran that 
to establish entitlement, he will need to obtain medical 
records, treatment records, and service records. The RO 
informed the veteran that to establish entitlement, he will 
need to obtain evidence to show in service occurrence or 
aggravation of a disease or injury, and he must show a 
relationship between the disease or injury, and his current 
disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In its February 2003 
letter, the RO informed the veteran that it would continue to 
assist him in obtaining his medical records, employment 
records, records from other federal agencies, and any other 
records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the February 2003 
letter, the RO informed the veteran of all the evidence that 
it had acquired related to his case and instructed the 
veteran to provide information about any additional 
information or evidence that he wanted VA to help him obtain. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the February 2003 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

VA has been able to obtain only a partial service medical 
record for the period of January 4, 1994 to May 24, 1994. The 
claims folder indicates the other service records were lost 
by the Navy. Under the VCAA, VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Particularly in this case where the veteran's 
service medical records are unavailable, VA has a heightened 
obligation to explain its findings and conclusions, and the 
obligation to resolve all reasonable doubt in favor of the 
veteran. 38 C.F.R. § 3.102 (2004); O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

In June 1997, the RO sent the veteran a letter requesting 
medical and non-medical evidence to supplement the partial 
record. The veteran submitted statements from his mother and 
wife regarding his condition after service as well as 
information about treatment he received after service. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background 

The medical records for active service from June 1990 to 
January 1994 were not available with the exception of the 
separation examination. On his January 1994 separation 
examination, the veteran reported "no" to having loss of 
memory or frequent trouble sleeping. Psychiatric and 
neurological evaluations were also normal.
 
Outpatient treatment reports from Sharp Rees-Stealy Medical 
Group revealed that in September 1995, the veteran reported 
having unusual fatigue or weakness. In July and August 1996, 
the veteran was seen for a possible sleep disorder. He stated 
that he did not have a fitful sleep and reported having 
problems with snoring and daytime fatigue. He was scheduled 
for a sleep study which demonstrated sleep apnea and was 
started on NCPAP 8 cm.

At his Persian Gulf War Registry examination in February 
1997, the veteran reported having snoring trouble. He was 
diagnosed with chronic sleep apnea. 

A VA examination was conducted in April 1997, and the veteran 
reported having memory problems, feeling fatigued, and 
feeling exhausted with very low energy. He stated that he had 
a very erratic sleep pattern. The examination noted a 
personality disorder, and ruled out bipolar disorder and 
somatization disorder. The VA examiner also stated that there 
was no apparent connection with the veteran's problems and 
his active service in the Gulf War.

Outpatient treatment reports from the Northampton VA Medical 
Center revealed the veteran's reported history of being 
diagnosed with sleep apnea, and he was given CPAP. However, 
he indicated that he could not tolerate it. The veteran 
underwent psychological testing in April 2000. The final 
assessment given in June 2000 found that his subjective 
memory difficulties may be exacerbated by his chronic 
headaches and some underlying psychological and marital 
discord problems. In addition, the examiner found that the 
veteran's tendency to experience and express stress in 
somatic form combined with not only his tendency to be self-
centered, but also his "stylistic approach to decision 
making or problem solving," often lead him to externalize 
his problems. 

At his VA examination in June 2004, the veteran reported 
daytime irritability and fatigue. The examiner remarked that 
the veteran's constellation of symptoms including 
irritability, crankiness, daytime sleepiness, as well as 
persistent headaches is consistent with the symptomatology of 
obstructive sleep apnea or chronic medications (rebound 
headaches) from the medication he was taking for his 
migraines. 


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.317 (2004). Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted for any 
disability first noted after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1) (2004). "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification. To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months. 38 C.F.R. § 3.317(a)(2), (3) (2004)

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b) (2004).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The record does not indicate that the veteran's disability, 
manifested by memory problems, insomnia, and fatigue was 
incurred or aggravated by service. The veteran's available 
service medical records show no in-service complaints, 
treatment or diagnoses of any memory problems, insomnia, or 
fatigue. His separation examination also reported no such 
complaints. The first record of complaint of fatigue was in 
September 1995, over a year following discharge from service. 
The first record of complaint of insomnia was in July 1996, 
over two years following his discharge from service. The 
veteran underwent a sleep study in August 1996 and was 
diagnosed with sleep apnea. The first record of complaints of 
memory problems was in April 1997, over three years following 
his discharge from service. 

In February 1997, the Gulf War Registry examiner diagnosed 
the veteran with chronic sleep apnea. In April 1997, the VA 
examiner diagnosed the veteran with a personality disorder 
and opined that there was no apparent connection with his 
increased mood agitation and trouble sleeping with his 
service in the Gulf War.

In June 2004, a VA psychological assessment indicated that 
his subjective memory difficulties were likely exacerbated by 
his chronic headaches and some underlying psychological and 
marital discord problems. 

The veteran claimed that his memory problems, insomnia, and 
fatigue were due to an undiagnosed illness. However this 
claim must be denied because his claimed disabilities have 
been shown to be the result of a known clinical diagnoses of 
migraine headaches (for which he is already service 
connected), or some underlying psychological problems for 
which the VA examiner found no apparent connection to 
anything with the Gulf War, and sleep apnea, for which there 
is no evidence it was incurred by service. 

At his hearing in February 1998, the veteran suggested that 
his insomnia and associated fatigue may have been a side 
effect of the inoculations he reportedly received during 
service. However there is no competent evidence to support 
that contention. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). VA examiners have attributed the 
veteran's symptoms to a service connected disability 
(headaches) and to another disability (sleep apnea) that they 
have opined is not related to service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for memory problems, 
insomnia, and fatigue due to undiagnosed conditions must be 
denied. 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).




ORDER

Entitlement to service connection for a disability, 
manifested by memory problems, insomnia, and fatigue, 
characterized as due to an undiagnosed condition is denied.

REMAND

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). Most of the 
veteran's service medical records were lost by the Navy. 
However, he has not been provided a medical opinion that 
expressed whether or not the veteran's disabilities of the 
joints were the result of an injury incurred in or aggravated 
in service. 

Therefore, in light of the foregoing, the Board is of the 
opinion that further development of the record is warranted 
prior to final appellate consideration. 

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the veteran for an 
orthopedic examination to determine the nature, 
etiology, and extent of the veteran's joint 
disabilities, claimed as pain in his left elbow and 
both knees. All indicated radiographic tests and 
studies must be performed, and any indicated 
consultations must be scheduled. The claims folder 
must be made available to the examiner for review, 
and the examiner must verify that it has, in fact, 
been reviewed.  The report of the examination must 
include a response to each of the following items:

A.  State the diagnoses of all the 
veteran's current joint disorders, 
and for each diagnosis, report all 
the joints that are involved.

B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease 
or injury the veteran had in service.

2.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to service connection for 
disabilities of the joints. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


